DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn to a surgical instrument, classified in A61B17/32.
II. Claims 18-20, drawn to a method of accessing a tissue with a surgical instrument, wherein the surgical instrument includes a shaft extending from a distal shaft end to a proximal shaft end and a cutting member extending from a distal member end to a proximal member end, the cutting member disposed within the shaft and configured to cyclically move relative to the shaft, wherein the shaft and the cutting member are configured to articulate from a straight configuration toward an articulated configuration, classified in A61B 17/320758.
The inventions are independent or distinct, each from the other because:
Inventions Groups II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In this case, the apparatus as claimed can be used in materially different method such as stripping a tendon for harvesting using the shaft and the cutting member.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification;
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Attorney Andrew Ulmer on July 24, 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation “the second configuration” in line 12-13. There is insufficient antecedent basis for this limitation in the claim. As best understood by the examiner in view of the specification (as also claimed in claim 6), the second configuration and the first articulated configuration are one and the same. For examination purposes, every time the second configuration is mentioned, it will be treated as though it reads “the first articulated configuration”. Correction and/or clarification is required.
Claim 6 recites the limitation “a first articulated configuration” in line 2 which has already been mentioned in claim 1. This limitation should be changed to --[[a]]the first articulated configuration-- since they appear to be one and the same. 
Claims 2-15 are also rejected for depending from claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-4, 11, and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krause et al., US5707350A, herein “Krause”.
Re. claim 1, Krause discloses a surgical instrument 10 or 110 (Fig. 1-2 or Fig. 7A-B), comprising: 
(a) a shaft 12 or 112 (shaft 12 and 112 are relatively the same, Fig. 1 or 7A) configured to articulate from a first configuration (as shown in Fig. 7A, the shaft 112 is straight) toward a first articulated configuration (as shown in Fig. 7B, the shaft 112 bent), including: 
(i) a distal shaft end 26 (Fig. 2 or Capture 1 below), 
(ii) a proximal shaft end 36 (Fig. 2 or Capture 1), 
(iii) a shaft sidewall extending from the distal shaft end to the proximal shaft end and configured to move the distal shaft end relative to the proximal shaft (the entire sidewall of shaft 112, Fig. 7A-B), and 
(iv) a shaft window opening 22 extending through the shaft sidewall (Fig. 1 or Fig. 7A or Capture 1 below and Col. 4, lin. 26-27); 
(b) a cutting member 14 (inner tube 14, Col. 4, lin. 26-30) disposed within the shaft 12 (Fig. 2)  and configured to cyclically move relative to the shaft (Col. 4, lin. 14-15), wherein the cutting member 14 is further configured to articulate within the shaft from the first configuration toward the second configuration (cutting member 114 of Fig. 7A-B, is similarly to cutting member 14, wherein Fig. 7A shows the straight cutting member 114 – first configuration, and Fig. 7B shows the bending cutting member 114 – second configuration, which is one and the same as the first articulated configuration – see 35 USC 112b rejection above), including: 
(Capture 1), 
(ii) a proximal member end (Capture 1), 
(iii) a member sidewall extending from the distal member end to the proximal member end and configured to move the distal member end relative to the proximal member end (the member sidewall of the inner cutting member 14 (Fig. 2) or 114 (Fig. 7A)),  
(iv) a cutting window opening 24 extending through the member sidewall and configured to align with the shaft window during cyclical movement relative thereto and receive a tissue for cutting (Fig. 2 or Fig. 7A-B, the cutting window opening 24 of the inner cutting member, Col. 4, lin. 11-15 and 26-34), and 
(c) an axial adjustment coupling 42 (Fig. 2) longitudinally securing the shaft relative to the cutting member (Fig. 2, Col. 4, lin. 34-37) and configured to longitudinally move the proximal member end relative to the proximal shaft end (Col. 4, lin. 35-45, Col. 9, lin. 43-49) while articulating the shaft and the cutting member from the first configuration toward the second configuration to inhibit movement of the distal member end relative to the distal shaft end for maintaining alignment between the shaft window opening and the cutting window opening (The axial adjustment coupling 42 is coupled to the inner cutting member at one end and coupled to a motor (such as 52) to drive to rotation of the axial adjustment coupling and the proximal end of inner cutting member 14/114. Fig. 2 and 7A-B show the cutting window is aligned with the shaft window for severing a tissue, also while articulating the shaft and the cutting member from the first configuration (straight) to the second configuration (bent), the distal member end (of the inner cutting member) and the distal shaft end (of the shaft) maintain their positions so that the shaft window and the cutting window are aligned).

    PNG
    media_image1.png
    292
    779
    media_image1.png
    Greyscale

Re. claim 2, Krause further discloses wherein the cutting member 14/114 further includes a suction lumen extending longitudinally therethrough and in fluid communication with the cutting window opening (Col. 2, lin. 43-49; Col. 7, lin. 55-67), wherein the cutting window opening is configured to align with the shaft opening during cyclical movement relative thereto such that the cutting window opening and the shaft opening are in fluid communication for suctioning the tissue therethrough (Col. 7, lin. 55-67 and Col. 8, lin. 1-9).
Re. claim 3, Krause further discloses wherein the axial adjustment coupling 42 longitudinally biases the distal member end toward the distal shaft end (42 secures to the inner cutting member’s proximal end and holds the inner cutting member 14 disposed within the shaft 12, and at the same time the distal member end of the inner cutting member 14 is longitudinally biases toward the distal shaft end of the shaft 12 at the flexible region 16 by the springs 72).
Re. claim 4, Krause further discloses further comprising at least a portion of a motorized drive assembly 52 (Col. 4, line 40-43), wherein the axial adjustment coupling 42 rotatably secures the cutting member 14/114 (Col. 4, line 35-38) relative to the at least the portion of the motorized drive assembly to inhibit relative rotation therebetween (Col. 4, line 40-43, motorized drive assembly 52 determine the rotations of the axial adjustment coupling 42).
Re. claim 11, Krause further discloses wherein at least a portion of the shaft configured to articulate is formed from a flexible material (Col. 4, lin. 53-60, shaft 12 is made of 304 stainless steel which is a well-known pliable and flexible material).
Re. claim 13, Krause further discloses further comprising a body assembly 50 including a motorized drive assembly 52 (Fig. 6, Col. 4, lin. 39-47), wherein the shaft and the cutting member distally extend from the body assembly 50 (Fig. 6, Col. 4, lin. 39-47).
Re. claim 14, Krause further discloses wherein the motorized drive assembly 52 includes a drive output member 44, and wherein the axial adjustment coupling 42 rotatably secures the cutting member 14/114 relative to the drive output member 44 to inhibit relative rotation therebetween (Col. 4, lin. 35-46, drive output member 44 fits the axial adjustment coupling 42 (which rotatably secures to the cutting member 14/114) within the body assembly 50 wherein the relative rotation is being controlled by the motorized drive assembly 52).
Re. claim 15, Krause further discloses wherein the shaft 12 is a shaft tube and the cutting member 14 is a cutting member tube (Col. 4, lin. 11-25, shaft 12 and cutting member are tubes).
Re. claim 16, Krause discloses a surgical instrument 10 or 110 (Fig. 1-2 or Fig. 7A-B), comprising: 
(a) a body assembly 50 including a motorized drive assembly 52 having a drive output member 44 52 (Fig. 2 and Fig. 6, Col. 4, lin. 35-47); 
(b) a shaft 12 or 112 (shaft 12 and 112 are relatively the same, Fig. 1 or 7A) distally extending from the body assembly 50 (Fig. 6) and configured to articulate from a straight configuration (Fig. 7A) toward an articulated configuration (Fig. 7B), including: 
(i) a distal shaft end 26 (Fig. 2 or Capture 1 above), 
(ii) a proximal shaft end 36 (Fig. 2 or Capture 1), 
(the entire sidewall of shaft 112, Fig. 7A-B), and 
(iv) a shaft window opening 22 extending through the shaft sidewall; 
(c) a cutting member 14 (inner tube 14, Col. 4, lin. 26-30) disposed within the shaft 12 (Fig. 2) and configured to cyclically move relative to the shaft12 (Col. 4, lin. 14-15), wherein the cutting member is further configured to articulate within the shaft from the straight configuration toward the articulated configuration (cutting member 114 of Fig. 7A-B, is similarly to cutting member 14, wherein Fig. 7A shows the straight cutting member 114 – straight configuration, and Fig. 7B shows the bending cutting member 114 – articulated configuration), including: 
(i) a distal member end (Capture 1), 
(ii) a proximal member end (Capture 1), 
(iii) a member sidewall extending from the distal member end to the proximal member end and configured to move the distal member end relative to the proximal member end (the member sidewall of the inner cutting member 14 (Fig. 2) or 114 (Fig. 7A)), 
(iv) a cutting window opening 24 extending through the member sidewall and configured to align with the shaft window during cyclical movement relative thereto and receive a tissue for cutting (Fig. 2 or Fig. 7A-B, the cutting window opening 24 of the inner cutting member, Col. 4, lin. 11-15 and 26-34), and 
(d) an axial adjustment coupling 42 (Fig. 2) longitudinally securing the shaft 12 relative to the cutting member 14 and rotatably securing the cutting member 14 relative to the drive output member 44 (Fig. 2, Col. 4, lin. 35-47), wherein the axial adjustment coupling 42 biases the distal member end toward the distal shaft end (42 secures to the inner cutting member’s proximal end and holds the inner cutting member 14 disposed within the shaft 12, and at the same time the distal member end of the inner cutting member 14 is longitudinally biases toward the distal shaft end of the shaft 12 at the flexible region 16 by the springs 72) and is configured to longitudinally move the proximal member end relative to the proximal shaft end while articulating the shaft and the cutting member from the straight configuration toward the articulated configuration to inhibit movement of the distal member end relative to the distal shaft end for maintaining alignment between the shaft window opening and the cutting window opening (The axial adjustment coupling 42 is coupled to the inner cutting member at one end and coupled to a motorized drive assembly 52 to drive to rotation of the axial adjustment coupling and the proximal end of inner cutting member 14/114. Fig. 2 and 7A-B show the cutting window is aligned with the shaft window for severing a tissue, also while articulating the shaft and the cutting member from the first configuration (straight) to the articulated configuration (bent), the distal member end (of the inner cutting member) and the distal shaft end (of the shaft) maintain their positions so that the shaft window and the cutting window are aligned).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 5-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Krause in view of Stevens-Wright et al., US5462527A, herein “Stevens-Wright”.
Re. claim 5, Krause discloses wherein the shaft 12 is configured to articulate from the first configuration (Fig. 7A), but Krause is silent about the shaft being articulate from the first configuration toward a third configuration, and wherein the cutting member is further configured to articulate within the shaft from the first configuration toward the third configuration. 
However, Stevens-Wright teaches a similar device, in the same field of endeavor, a steerable catheter/shaft assembly, wherein the device having a flexible shaft 10 that includes an articulation mechanism having four pull cables 32a, b, c, d which are connected to the flexible region of the shaft to control bending of the flexible shaft in left-right proximal bending and/or up-down distal bending of the flexible shaft. This articulation mechanism allows the user to manipulates the shaft effectively in any directions (left-right-up-down) if desired (Col. 4, lin. 43-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the articulation mechanism as taught and suggested by Stevens-Wright to Krause’s device so that the surgeon could manipulate the shaft and inner cutting member effectively in any directions (left-right-up-down) if desired.
Re. claim 6, Stevens-Wright further teaches wherein the first configuration is a first straight configuration (Fig. 13b), wherein the second configuration is a first articulated (Fig. 13a), and wherein the third configuration is a second articulated configuration (Fig. 13c), and wherein the second articulated configuration is bent opposite from the first articulated configuration (Figs. 13a and 13c).
Re. claim 7, Krause is silent about an articulation mechanism operatively connected to the shaft and the cutting member and configured to articulate the shaft and the cutting member from the first configuration toward the second configuration.
However, Stevens-Wright teaches a similar device, in the same field of endeavor, a steerable catheter/shaft assembly, wherein the device having a flexible shaft 10 that includes an articulation mechanism having four pull cables 32a, b, c, d which are connected to the flexible region of the shaft to control bending of the flexible shaft in left-right proximal bending and/or up-down distal bending of the flexible shaft. This articulation mechanism allows the user to manipulates the shaft effectively in any directions (left-right-up-down) if desired (Col. 4, lin. 43-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the articulation mechanism as taught and suggested by Stevens-Wright to Krause’s device so that the surgeon could manipulate the shaft and inner cutting member effectively in any directions (left-right-up-down) if desired.
Re. claim 8, Stevens-Wright further teaches wherein the articulation mechanism includes a elongate member (cables 32) connected to the shaft and wherein the elongate member is configured to be pulled and thereby articulate the shaft from the first configuration (straight) toward the second configuration (bent left/right/up/down).
Re. claim 9, Krause indeed discloses wherein the shaft sidewall (sidewall of the shaft 12) is configured to engage the member sidewall (sidewall of the cutting member 14) while moving from the first configuration (straight configuration of Fig. 7A) toward the second configuration (bent configuration of Fig. 7B) to urge the cutting member from the first configuration toward the second configuration (Fig. 7A-B).
Re. claim 10, Krause further discloses further comprising a body assembly 50 having the shaft 12 and the cutting member 14 distally extending therefrom 50 (Fig. 6, Col. 4, lin. 39-47), but Kraus is silent about wherein the articulation mechanism further includes an articulation input positioned on the body assembly and operatively connected to the elongate member, wherein the articulation input is configured to selectively urge the elongate member to direct the shaft from the first configuration toward the second configuration.
However, Stevens-Wright further teaches the articulation mechanism having an articulation input 92 (Fig. 13a-c) wherein the articulation input 92 is positioned inside the body assembly (which is a housing similar to 50 of Krause device) and operatively connected to the cables/elongate member 32, wherein 92 is configured to urge the elongate member to direct the shaft from the first configuration (straight) to the second configuration (bent).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the articulation mechanism as taught and suggested by Stevens-Wright to Krause’s device so that the surgeon could manipulate the shaft and inner cutting member effectively in any directions (left-right-up-down) if desired.
Re. claim 17, Krause is silent about an articulation mechanism having an elongate member connected to the shaft, and wherein the elongate member is configured to be pulled and thereby articulate the shaft from the straight configuration toward the articulated configuration.
However, Stevens-Wright teaches a similar device, in the same field of endeavor, a steerable catheter/shaft assembly, wherein the device having a flexible shaft 10 that includes an articulation mechanism having four pull cables 32a, b, c, d which are connected to the flexible region of the shaft to control bending of the flexible shaft in left-right proximal bending and/or up-down distal bending of the flexible shaft. This articulation mechanism allows the user to manipulates the shaft effectively from a straight configuration to a bent/articulated configuration in any directions (left-right-up-down) if desired (Col. 4, lin. 43-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the articulation mechanism as taught and suggested by Stevens-Wright to the of Krause’s device so that the surgeon could manipulate the shaft and inner cutting member effectively in any directions (left-right-up-down) if desired.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Krause in view of Schmitz et al., US20140148729A1, herein “Schmitz”.
Re. claim 12, Krause is silent about wherein at least a portion of the shaft configured to articulate has a plurality of gaps positioned longitudinally therealong, wherein the plurality of gaps are respectively configured to at least partially close together in the second configuration.
However, Schmitz teaches a similar device, in the same field of endeavor, a tissue removal device, wherein the device having an outer shaft 344 (Fig. 23) and an inner cutting shaft (Claim 1). The outer shaft that has a plurality of cuts/gaps 400/410 (Fig. 24) which are respectively configured to at least partially close together when the outer shaft being bent (a second configuration; wherein the first configuration is the shaft being straight). One of ordinary skill in the art would understand that when the cut tube (such as the outer shaft) is bent, a bent portion of the cut tube has more separated gaps (i.e., gaps positioned along outer edge of curve) and another bent portion of the cut tube has more closed gaps (i.e., gaps positioned along inner edge of curve). For having these cuts/gap 400/410, the shaft becomes more flexible to form a curve ([0107]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer shaft of Krause’s device to include the cut/gap patterns as taught and suggested by Schmitz in order to enhance the flexibly of the outer shaft when it is being bent or curved.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN N VO whose telephone number is (571)272-1841.  The examiner can normally be reached on Monday-Thursday 7:30 am-4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/U.N.V./
Examiner
Art Unit 3771



/KATHLEEN S HOLWERDA/            Primary Examiner, Art Unit 3771